Citation Nr: 1504983	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2003 to September 2003 and from October 2003 to September 2004, with a period of inactive duty for training (INACDUTRA) from February 7, 2010 to February 11, 2010 in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That decision continued and confirmed the previous denials of service connection for thoracic spine strain and neck disability in an October 2011 rating decision.  In December 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).

The Board notes that the RO determined that the Veteran's Substantive Appeal related to the October 2011 rating decision and required new and material evidence to reopen the Veteran's claims.  In a September 2013 rating decision, the RO continued and confirmed the previous claim denials because no new and material evidence had been received by VA.  However, as the Veteran's Substantive Appeal was timely with respect to the December 2011 rating decision at issue, no new and material evidence is necessary prior to the Board's adjudication of the Veteran's claims.  

The Board notes further that the Veteran's claims are simultaneously being evaluated pursuant to the joint VA/Department of Defense (DoD) Integrated Disability Evaluation System (IDES).  A March 2014 IDES rating decision granted a 10 percent evaluation for a back condition, referred as degenerative disc disease thoracic spine, and a 10 percent evaluation for cervical spine strain, referred as degenerative joint disease cervical spine, for Disability Evaluation System (DES) purposes only.  That decision also confirmed and continued to deny service connection for thoracic and cervical spine disabilities for purposes of entitlement to VA benefits.  Also in March 2014, the Veteran requested reconsideration of the DES portion of the decision and contended that the proposed 10 percent evaluations should be increased to 20 percent.  A September 2014 IDES decision confirmed and continued the 10 percent evaluations.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the Veteran has a pre-existing thoracic spine disability; the evidence of record is at least in equipoise as to whether the Veteran's thoracic spine disability was due to injury during a period of INACDUTRA.

2.  There is not clear and unmistakable evidence that the Veteran has a pre-existing cervical spine disability; the evidence of record is at least in equipoise as to whether the Veteran's cervical spine disability was due to injury during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's thoracic spine disability was incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(23) and (24), 1110, 1111, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's cervical spine disability was incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(23) and (24), 1110, 1111, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

As the Board's decision to grant service connection for a thoracic and cervical spine disabilities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and implementing regulations.  

I.  GOVERNING LAWS AND REGULATIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  A service department determination that an injury or disease was incurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The requirement of a "present disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In order to qualify for VA benefits, a claimant must be a "veteran."  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty, and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2014); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
There is a clear distinction between individuals who serve on active duty and those who serve only on ACDUTRA or INACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA or INACDUTRA, without any period of time on active duty, must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to VA benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA or INACDUTRA is on the claimant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based only on a period ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. at 48 n.7.  Therefore, the presumptions of sound condition at entrance (38 U.S.C.A. §§ 1111, 1131), of aggravation where evidence shows an increase in severity of a pre-existing disease (38 U.S.C.A. § 3.306), or service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are not available with respect to periods of ACDUTRA or INACDUTRA. 

However, for claimants who have achieved "veteran" status through a prior period of active duty service and claim a disability incurred only during a later period of ACDUTRA or INACDUTRA, the presumption of  sound condition at entrance applies when the claimant has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. at 44-46.  Thus, the claimant must have had a service examination prior to entering the period of ACDUTRA or INACDUTRA during which the injury or disease, as appropriate, occurred for the presumption of sound condition at entrance to apply.  
When the presumption applies, the veteran is considered to have been in sound condition when examined and accepted for service, except as to disorders "noted" on entrance into service or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The term "noted" means only those conditions that are recorded in examination reports.  Id.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).

The burden falls on VA to rebut the presumption of sound condition by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e. it is undebatable."  Quirin v. Shinseki,  22 Vet. App. 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. § 1153 (West 2014).  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if VA fails to rebut the presumption under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (holding that where the presumption of sound condition is not rebutted, a claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence).  

II.  SERVICE CONNECTION

The Veteran seeks service connection for thoracic and cervical spine disabilities.  The Veteran contends that he incurred an injury while he was doing sit ups as part of Army Physical Fitness Training (APFT) on the first day of Officer Candidate School (OSC) during a period of INACDUTRA.


A.  Background

The Veteran was involved in an accident in June 2007 where he was struck by a boat while swimming in a lake.  Private treatment records show that the Veteran reported having neck and back pain since the time of that accident.

Service treatment records are negative for any complaints, diagnoses, or treatment of neck or back pain prior to the period of INACDUTRA.  In November 2009, the Veteran had a military examination in preparation for entry into OCS.  The Report of Medical Examination does not note any pre-existing neck or back disability.  The Veteran's Report of Medical History is negative for any mention of neck or back pain, but does note the June 2007 boating accident.

In December 2009, the Veteran presented to his private primary care physician and reported problems with persisting neck pain since the June 2007 accident.  On physician examination, the Veteran had full range of motion of the cervical spine and an otherwise normal examination, except for nonspecific neck pain.  The Veteran was referred for physical therapy.  In January 2010, the Veteran returned for follow up.  While the Veteran reported that his neck was certainly feeling better, the Veteran still reported some mild residual neck discomfort and also some localized intrascapular midline pain at approximately the T4 level.  The Veteran was sent for MRI imaging of the cervical and thoracic spine.  The physician reported that the cervical and thoracic spine MRIs were "essentially completely normal" with no evidence of disk herniation or neural impingement.  The physician cleared the Veteran to attend OSC without any restriction on his physical activities.

The Veteran testified at his Board hearing that while he was doing sit ups the first day of OSC, February 7, 2010, it felt like his back "exploded."  The Veteran was ultimately unable to continue training and was released from OSC.  He returned home on February 11, 2010.  There are no service treatment records available for this INACDUTRA period at OCS.  In April 2010, the Veteran's service treatment records and personnel records show a diagnosis of lumbago and that the Veteran was placed on Temporary Profile with some restrictions on Functional Activities for back pain.  In May 2010, a diagnosis of degeneration of cervical intervertebral disc was added and it was noted that the Veteran had known C7-T1 mild bulging disc with recent exacerbation.  The Temporary Profile was extended with significant restrictions on the Veteran's activities.  The Temporary Profile was again extended in July 2010 and a Permanent Profile was issued in November 2010.  In December 2010, a determination was issued that found the Veteran's injury to be in the line of duty.  The reason given for the determination was that during the Veteran's APFT, he had some sort of back spasm that resulted in him not being able to pass the APFT and being sent home with an injury. 

On February 15, 2010, the Veteran returned to his private primary care physician.  Repeat MRIs of the cervical and thoracic spine showed slight C7-T1 disc bulging.  The Veteran was referred for physical therapy and had 24 treatments from February 2010 to May 2010 without significant improvement.

The Veteran was referred by his primary care physician for further consultation.  In May 2010, the Veteran was diagnosed with chronic thoracic back pain and chronic low back pain with myofascial etiology.  He was treated with muscle relaxants, home exercise program, and two sessions of chiropractic manipulation.  This was followed with 22 physical therapy visits between October 2010 and February 2011 with limited improvement of his pain.  In January 2011, physical therapy records show the Veteran had diagnoses of cervical sprain/strain and thoracic sprain/strain.  

The Veteran also sought evaluation from a spine surgeon in June 2010.  He was diagnosed with cervical spondylitis at C5-C6.  Non-operative care was recommended.  The Veteran received bilateral T2, T3, and T4 medial branch blocks for thoracic spondylosis in July 2010 and August 2010, which were followed by left and right T2, T3, and T4 dorsal rhizotomies in August 2010.  (A rhizotomy is the destruction of a cranial or spinal nerve root that is sometimes done as a temporary or permanent measure for the relief of pain or spasticity.  See Dorland's Illustrated Medical Dictionary 1266, 1641 (32nd ed. 2012).  In October 2010, the Veteran underwent left T10, T11, and T12 medial branch blocks, with rhizotomies in the same locations in December 2010.  In January 2011, bilateral L3, L4, and L5 medial branch blocks were performed, with rhizotomies following in February 2011.  In April 2011, the Veteran received bilateral C5, C6, and C7 medial branch blocks for cervical spondylosis, with neurotomies performed in May 2011.  Despite this treatment, the Veteran had only transient improvement of his symptoms.

The Veteran was also seen by a private neurologist in February 2012 who considered the possibility of thoracic outlet syndrome.  The Veteran was then referred for a rheumatology consult.  In March 2012, the rheumatologist did not find any evidence of inflammatory rheumatological disease and excluded fibromyalgia.  He assessed the Veteran was likely suffering from chronic pain syndrome.

In March 2011, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with thoracic spine strain that more likely than not was related to trauma while at OCS.  However, the examiner found no clinical or objective radiological findings for diagnosis of cervical spine pathology.  In an additional VA opinion rendered in October 2011, a different VA examiner opined, without an examination of the Veteran, that the Veteran's thoracic spine strain was less likely as not permanently aggravated by the incident during INACDUTRA.  The examiner's rational was that the Veteran began a new program of physical therapy one week prior to OSC due to ongoing thoracic pain and symptoms.  The line of duty determination made no mention of symptoms upon entry to or ongoing treatment during OSC.  The Veteran had months of treatment after his increase in pain and continued to have pain after rhizotomies.  The examiner concluded that the Veteran was having pain prior to entrance in OCS; therefore, there was no evidence that the Veteran's thoracic spine strain was permanently aggravated by the incident during INACDUTRA.

In a March 2013 VA examination, the examiner found a normal cervical spine examination and did not provide any diagnosis because, although there were symptoms, there was no current clinical objective evidence of diagnosable neck disease or pathology.  Similarly, the examiner found a normal thoracolumbar spine examination and did not provide any diagnosis because, although there were symptoms, there was no current clinical objective evidence of diagnosable back disease or pathology.

In the Army Medical Evaluation Board findings issued in March 2013, the examiner diagnosed the Veteran with degenerative joint disease cervical spine and degenerative disc disease thoracic spine for DoD purposes.  The examiner stated that, although the March 2013 VA examination was unremarkable, "the medical records clearly demonstrate ongoing pain and physical limitations related to [the Veteran's] neck and back condition."  In April 2014, the Physical Evaluation Board (PEB) found the Veteran to be unfit for service, and recommending a rating of 10 percent for each disability and separation from service.  The PEB related each disability to the 2007 boating accident and found the disabilities were aggravated by physical training while attending OSC.

B.  Thoracic Spine Disability

The Board finds that the Veteran is recognized as a "veteran" for VA purposes due to his two prior periods of active duty service.  As such, the Board further finds that the presumption of sound condition upon entry to service is available to the Veteran because the November 2011 military examination for OSC revealed no "defects, infirmities, or disorders" of the thoracic or cervical spine.  Thus, the burden falls on VA to rebut the presumption of sound condition by clear and unmistakable evidence that the Veteran's thoracic and cervical spine disabilities were both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  

The Board finds that the most probative evidence of record shows that the Veteran's thoracic and cervical spine disabilities did not pre-exist his INACDUTRA period.  Although the Veteran reported having neck and back pain since the June 2007 boating accident and even sought treatment for neck stiffness just prior to OSC, there is no formal diagnosis of a thoracic or cervical spine disability of record prior to the INACDUTRA period.  January 2010 thoracic and cervical spine MRIs were "essentially completely normal" and the Veteran's private primary care physician cleared the Veteran to attend OSC without any restrictions.  Because the Board finds that there is not clear and unmistakable evidence that the Veteran's thoracic and cervical spine disabilities pre-existed the INACDUTRA period, any discussion or finding regarding whether the Veteran's thoracic and cervical spine disabilities were aggravated by service is unnecessary and irrelevant.  The Veteran's claim is now based on direct service connection.

The Board finds that the most probative evidence supports the conclusion that the Veteran's thoracic spine disability was incurred as a result of injury he suffered during his INACDUTRA period.  As discussed above, the March 2011 VA examiner diagnosed the Veteran with thoracic spine strain.  The examiner opined that it was more likely than not related to trauma while at OCS.  Moreover, the December 2010 determination that the Veteran's injury was incurred in the line of duty is binding on VA in the present case.  

The Board acknowledges that the March 2013 examiner found a normal thoracolumbar spine examination and did not find evidence of diagnosable back disease or pathology.  However, the requirement of a "present disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The March 2011 VA examiner's diagnosis of thoracic spine strain during the pendency of the claim satisfies the requirement of a present disability.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's thoracic spine disability was due to injury during his period of INACDUTRA.  In light of the foregoing, the Board concludes that service connection for the Veteran's thoracic spine disability is warranted.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

C.  Cervical Spine Disability

For the reasons discussed above, the Board finds that the Veteran is recognized as a "veteran" for VA purposes and that there is not clear and unmistakable evidence that the Veteran's cervical spine disability pre-existed the INACDUTRA period.  Thus, the Veteran's claim is again based on direct service connection.

The Board finds that the most probative evidence of record supports the conclusion that the Veteran's cervical spine disability was incurred as a result of injury he suffered during his INACDUTRA period.  The Board acknowledges that no VA examiner has diagnosed the Veteran with a cervical spine disability.  However, the Board finds it persuasive that the evidence shows that the Veteran sought treatment for his disability within a couple of days of returning from OSC and was continually treated for the disability through at least March 2012.  Private treatment records show the Veteran was diagnosed with cervical sprain/strain in January 2011 after the Veteran filed his claim.  In addition, the Veteran was diagnosed with cervical spondylosis in May 2011 and treated with neurotomies.  Accordingly, the Board finds that the requirement of a present disability for service connection purposes has been met.  

As noted above, the December 2010 determination that the Veteran's injury was incurred in the line of duty is binding on VA in the present case.  In addition, all of the Veteran's private treating physicians relate the Veteran's current cervical spine disability to the injury he incurred during his INACDUTRA period.  

In sum, after consideration of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine disability was due to injury during his period of INACDUTRA.  In light of the foregoing, the Board concludes that service connection for the Veteran's cervical spine disability is warranted.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a thoracic spine disability is granted. 

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


